Citation Nr: 1816946	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1994.  

This matter was last before the Board of Veterans' Appeals (Board) in December 2014, on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 2014, the Board remanded the claim for additional development, which has been substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008);  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran's cardiovascular disorder did not begin in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cardiovascular disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for a cardiovascular disorder.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as a cardiovascular -renal disease, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(a).

Although there is also a presumption of service connection, based on exposure to herbicides within the Republic of Vietnam during the Vietnam era, for ischemic heart disease, the evidence does not reflect, and the Veteran does not contend, that he was exposed to herbicides in Vietnam.  Specifically, his DD-214 does not reflect that he served in Vietnam and he indicated on his April 2009 claim form that he had not served in Vietnam.  On his claim form, he identified his cardiovascular disabilities as "heart attack" beginning in 2002 and "quad coronary artery bypass grafting" beginning in 2005.

Post-service treatment records indicate that the Veteran has been treated for variously diagnosed cardiovascular disorders including coronary artery disease, status post coronary artery bypass graft, coronary artery atherosclerosis, hypertension, and myocardial infarction.  However, the Veteran's in-service treatment records are silent for treatment for, or diagnosis of, a heart disability.  Although the in-service treatment records do show instances of elevated blood pressure, they do not show diagnosis of hypertension.  

A February 2015 VA examiner opined that it was less likely than not that the Veteran's heart disabilities were etiologically related to, or had their onset during, his active duty service, to include the in-service elevated blood pressure readings.  The examiner explained that "based on medical literature review, clinical experience, medical record review, and evaluation of the Veteran, [there is] no objective evidence of any currently diagnosed cardiovascular disorders during or proximate to active duty."  In specific regard to hypertension, the examiner explained that the Veteran's service record reflected intermittent blood pressure elevations in conjunction with episodic illness/stress, which can be normal, and that diagnoses of hypertension may not be rendered on such episodic readings.  The examiner also noted that the medical evidence of record reflected that the Veteran's current cardiovascular conditions were diagnosed years after his separation from service.  

The Board acknowledges the Veteran's lay contention that he experiences cardiovascular disability as the result of his service, but the file does not reflect that he has any medical training or expertise that would qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  The opinion of the 2015 VA examiner, due to the medical rationale provided, is the most probative evidence of record on the medical question at issue and reflects that the Veteran does not have any current cardiovascular disability as the result of his active duty service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the most probative and persuasive evidence is against a finding that the Veteran has a current cardiovascular disability related to service, service connection is denied.  38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a cardiovascular disorder is denied. 



____________________________________________
Jebby Rasputnis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


